DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 reads “and is adapted for sequentially attaching a pressure gauge and/or valve and a municipal water supply”, “adapted for attaching to a hose bib valve”, and “adapted for attaching a pressure relief valve” but does not actually require said pressure gauge, valve,  municipal water supply, hose bib valve or pressure relief valve to be connected. Therefore it is unclear if these features are part of the invention.
Claims 1 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 reads “and is adapted for sequentially attaching a pressure gauge and/or valve and a municipal water supply”, “adapted for attaching to a hose bib valve”, and “adapted for attaching a pressure relief valve”.  It is unclear how the fitting can both be “adapted for attaching” and at the same time be the items that are attached.  In other words a hose bib cannot be adapted for attaching a hose bib.
Claims 1, 3, 5, 10, 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite the phrase “and/or” and therefore it is unclear whether the limitation following the phrase is a required limitation.  
Claim 13 recites the limitation "the pressure reducer gauge" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that the limitation is referring to the “pressure gauge” in claim 1.

Objections
The use of the term Marlex 935/945, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen (US Patent 6,378,546).
Regarding Claim 1: Hansen discloses a system for pressurized water storage (fresh water storage apparatus 10, Fig. 1; see entire Abstract), comprising: a water barrel (tank 11, Fig. 1) having a first fitting (first fitting defined at check valve 21 or pipe 20, Fig. 1 ), a second fitting (second fitting defined at spigot 25, Fig. 1 ), and a third fitting (third fitting defined at ball valve 29, Fig. 1), wherein the first fitting is located towards the middle of the water barrel (lower than the top but not quite at the middle and thus towards the middle) and adapted for sequentially attaching to a pressure gauge and/or valve and a municipal water supply (said first fitting is capable of attaching to a pressure gauge and/or valve and a municipal water supply (Applicant is reminded that apparatus patentability is determined by structure irrespective of intended use limitations, it is argued that any number of fittings, gauges and/or valves could be attached to pipe 20 using the appropriate connector), wherein the second fitting is located towards the bottom of the water barrel (see Fig. 1; col. 4, ln. 1-5, second fitting is located between the middle of the barrel and the bottom and thus “towards the bottom”) and adapted for attaching to a hose bib valve (spigot 25, Fig. 1 ), and wherein the third fitting is located on the top of the water barrel (see Fig. 1; col. 4, In. 11-17) and adapted for attaching a pressure relief valve (said second fitting is capable of attaching a pressure relief valve additionally as described ball valve 29 could be operated as a pressure relief valve).  
Regarding Claim 3: Hansen discloses the system as described above in the rejection of Claim 1.  Hansen further discloses wherein the hose bib valve is adapted for use as a source of outside water such as watering plants and/or washing a car (spigot 25 is capable of being used as a source of outside water; By definition such a spigot would be so adapted). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US Patent 6,378,546).
Regarding Claim 11: Hansen discloses the system as described above in the rejection of Claim 1.  Hansen does not specifically disclose wherein the first and second fittings are 1/2" water bibs. While Hansen does not disclose the fittings being 1/2" water bibs, Hansen does contemplate that various fittings are possible to optimize the form and function of the apparatus (see col. 4, In. 42-48). Accordingly, it would have been obvious to a person having ordinary skill in the art to have used 1/2" water bibs for the first and second fittings in order to make the fittings compatible with most household consumer devices. 
Regarding Claim 12: Hansen discloses the system as described above in the rejection of Claim 1.  Hansen does not specifically disclose wherein the third fitting is a 3/4" pressure relief valve.  While Hansen does not disclose the fitting being a 3/4" pressure relief valve, Hansen does contemplate that various fittings are possible to optimize the form and function of the apparatus (see col. 4, In. 42-48). Accordingly, it would have been obvious to a person having ordinary skill in the art to have used a 3/4" pressure relief valve for the third fitting in order to make the fitting compatible with most valves available on the market.
Claim(s) 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US Patent 6,378,546), as applied to claim 1 above, further in view of Cluff (US PG Pub. 2016/0024760).
 Regarding Claim 2: Hansen discloses the system as described above in the rejection of Claim 1.  Hansen does not specifically disclose wherein the municipal water supply is a household municipal water supply. However, Cluff discloses a water storage system (storage tank 10, Fig. 1; see Abstract) utilizing a household municipal water supply (see [0018]). Accordingly, it would have been obvious to a person having ordinary skill in the art to have taken advantage of a municipal water supply as taught by Cluff for filling the storage system of Hansen, thereby providing a reliable, clean source of water for the system.
Regarding Claim 9: Hansen discloses the system as described above in the rejection of Claim 1.  Hansen does not specifically disclose wherein the circulation of municipality water supply preserves its drinkability. However, Cluff discloses a water storage system (storage tank 10, Fig. 1; see Abstract) utilizing a municipal water supply (see [0018] wherein the circulation of the water supply preserves its drinkability (see [0009]). Accordingly, it would have been obvious to a person having ordinary skill in the art to have taken advantage of a circulating municipal water supply as taught by Cluff for filling the storage system of Hansen, thereby providing a reliable, clean source of water for the system.
Claim(s) 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US Patent 6,378,546), as applied to claim 1, further in view of Henwood (US PG Pub. 2016/0176076).
Regarding Claim  4 : Hansen discloses the system as described above in the rejection of Claim 1.  Hansen does not specifically disclose wherein the water barrel is molded by rotational molding.  However, Henwood teaches the use of rotational molding for water storage vessels (see [0003]). Accordingly, it would have been obvious to a person having ordinary skill in the art to have applied the teachings of Henwood to the water storage system taught by Hansen to provide a reliable method of manufacturing said barrel.
Regarding Claim 5 : Hansen discloses the system as described above in the rejection of Claim 1.  Hansen does not specifically disclose wherein the barrel is made with Marlex 935/945 resin. However, Henwood teaches the use of rotational molding for water storage vessels ([0003]) having dual layers ([0014-0016]). Specifically Henwood discloses that standard rotomolding processes use medium density polyethylene powder ([0004]).  Marlex 935/945 is a medium density polyethylene powder and therefore, absent a showing of unexpected results a person having ordinary skill in the art at the time of invention would have found any medium density polyethylene powder to be obvious as a material for rotomolding.  Given the teachings of Henwood, a person having ordinary skill in the art at the time of invention would have had a reasonable expectation of success and would have found such matters to be a matter of routine optimization of materials.  Accordingly, it would have been obvious to a person having ordinary skill in the art to have applied the teachings of Henwood to the water storage system taught by Hansen thereby allowing for the utilization of various materials and their respective and/or unique properties.
Regarding Claim 6 : Hansen discloses the system as described above in the rejection of Claim 1.  Hansen does not specifically disclose wherein the water barrel is a dual layer barrel comprising an inner layer and an outer layer. However, Henwood teaches the use of rotational molding for water storage vessels ([0003]) having dual layers ([0014-0016]). Accordingly, it would have been obvious to a person having ordinary skill in the art to have applied the teachings of Henwood to the water storage system taught by Hansen thereby allowing for the utilization of various materials and their respective and/or unique properties.
Regarding Claim 7: Hansen and Henwood disclose the system as described above in the rejection of Claim 6.  Neither Hansen nor Henwood specifically disclose wherein the inner layer of the water barrel is substantially made of FDA approved water consumption plastic. However, plastic used for water storage would necessarily be required to be made of materials FDA approved for water consumption.
Regarding Claim 8: Hansen and Henwood disclose the system as described above in the rejection of Claim 6.  Hansen does not expressly teach that the outer layer of the water barrel is substantially made of plastic having UV protection. However, Henwood does teach the use of additives to provide UV protection for the plastic ("light stabilizers"; [0033]). It would therefore have been obvious to one having ordinary skill in the art that the system taught by the modified Hansen could be further modified as claimed in view of Henwood, in order to increase the potential service life of the system.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US Patent 6,378,546), as applied to claim 1, further in view of Call (CA 2,187,824 (provided by Examiner)).
Regarding Claim 10: Hansen discloses the system as described above in the rejection of Claim 1.  Hansen does not explicitly disclose the system further comprising a removable bottom tray and/or a removable top tray. However, Call discloses a tray (drain pan 10, Fig. 1; p. 2, ln. 15-24) for removable positioning underneath a water tank (water tank 30, Figs. 3a-c; see Abstract). Accordingly, it would have been obvious to a person having ordinary skill in the art to have applied the removable tray taught by Call to the bottom and/or top of the system disclosed by Hansen, thereby providing additional protection to the extreme ends of the water tank while also allowing for the collection of any inadvertently leaked fluids.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US Patent 6,378,546), as applied to claim 1, further in view of Bray et al.  (US Patent 3,493,496).
Regarding Claim 13 : Hansen discloses the system as described above in the rejection of Claim 1.  Hansen does not specifically describe wherein the pressure gauge is a 20 lb pressure gauge (Note: 112 above). However, Bray et al. disclose a system for storing pressurized, purified water (col. 1, ln. 30-32 - 'The invention is particularly adapted for use in temporarily storing, under pressure, water which has been purified .. .') wherein the water storage tank (tank 38, Fig. 1) is fitted with a pressure gauge (pressure gauge 34, Fig. 1 ). Accordingly, it would have been obvious to a person having ordinary skill in the art to have used a pressure gauge as taught by Bray et al. with the system disclosed by Hansen in order to monitor and control the inlet pressure and furthermore, to have selected 20lb pressure gauge, as it is appropriate for household applications.
Claim(s) 14-17 and 19-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bitner (US PG Pub. 2007/0262495).
Regarding Claim 14: Bitner discloses a process for manufacturing a leak free under pressure water storage, comprising: prepare a plastic container able to withstand water pressure using a rotational molded mixture process ([0018] - 'The construction can include typical plastic molding techniques including ... rotational molding'); and attach one or more leak free fittings to the plastic container ([0019]; while not explicitly stated, it would be obvious to make said fittings are leak free in order to maintain the positive pressure within the said container). 
Regarding Claims 15-17: Bitner discloses the process as described in the rejection of Claim 14 above. Bitner does not specifically disclose wherein the plastic container can withstand water pressure of up to 25lbs, 35lbs or 50lbs. However, optimization of components and materials is well-known in the art and could have easily been used to arrive at a container rated to handle 25lbs, 35lbs, or 50lbs.  Accordingly, it would have been obvious to a person having ordinary skill in the art to design a pressurized storage container rated up to 25lbs, 35lbs, or 50lbs, such a rating being appropriate for household consumer use.
Regarding Claim 19: Bitner discloses the process as described in the rejection of Claim 14 above. Bitner further discloses wherein the one or more leak free fittings are lead free (while not explicitly stated, it would have been obvious to make the fittings lead free in order to be used in a container for storing water for human consumption, as lead is a known toxic agent and by law is not permitted in containers intended to be used for potable water).  
Regarding Claims 20-22 : Bitner discloses the container as described in the rejection of Claim 14 above.  Bitner fails to specifically discloses wherein the one or more leak free fittings include 1/2 inch and 3/4 inch brass inserts, and a female tapered pipe threaded with a double hex end or a 1/2 inch or 3/4 inch tapered threaded 1/8 inch wide brass nut is installed onto a water valve, wherein said water valve is a ½ inch spigot or ball valve or a ¾ inch pressure reducer.  However all the described fittings are well known fittings which are commercially available and would be used for their intended purpose.  A person having ordinary skill in the art at the time of invention would have found it obvious to use any number of fittings in the arrangement described by Bitner.  Said person would have a reasonable expectation of success.
 Regarding Claim 23: Bitner discloses the process as described in the rejection of Claim 14 above. Bitner further disclose wherein the plastic container comprises at least 3 fittings attached to it (inlet 106, outlet 110, shown in Fig. 1, and an air inlet, not shown; [0013], (0023]).
Regarding Claim 24: Bitner discloses the process as described in the rejection of Claim 14 above. Bitner further disclose wherein the at least 3 fittings comprise a first fitting (inlet 106, Fig. 1) located towards the middle of the plastic container and adapted for sequentially attaching to a pressure gauge and/or valve and a municipal water supply (fitting is capable of attaching to a pressure gauge and/or valve and municipal water supply; [0019] for further description of said fittings), a second fitting (outlet 110, Fig. 1) located towards the bottom of the plastic container (see Fig. 1) and adapted for attaching to a hose bib valve (said fitting is capable of attaching to a pressure gauge and/or valve and municipal water supply; [0019] for further description of said fittings, para [0023] for contemplation of a spigot), and a third fitting (air intake device (not shown in Figs.); [0023] - 'An air intake device ... may be integrally formed into the tank or have corresponding attachment points similar to the incoming and outgoing attachment points') located on the top of the plastic container and adapted for attaching a pressure relief valve (said fitting is capable of attaching to a pressure relief valve; [0019] for further description of said fittings, [0023] for contemplation of an air intake, i.e., pressure release, device).While Bitner does not specify the locations of the first and third fittings as specifically claimed, Bitner does contemplate various configurations of the container ( [0025] “Numerous modifications and alternative arrangements can be devised without departing from the spirit and scope of the present invention”). Accordingly, it would have been obvious to a person having ordinary skill in the art to have located the first fitting near the middle of the container for ease of access and the third fitting near the top of the container to allow for the addition and/or removal of pressurized air the above the denser water.
Regarding Claim 25: Bitner discloses a container for pressurized water storage, comprising: providing a pressurized plastic container (plastic water tank 100, Fig. 1; see Abstract) having a first fitting (inlet 106, Fig. 1), a second fitting (outlet 110, Fig. 1 ), and/or a third fitting (air intake device (not shown in Figs.); [0023] “An air intake device ... may be integrally formed into the tank or have corresponding attachment points similar to the incoming and outgoing attachment points”), and also generally teaches wherein the first fitting is located near the middle of the pressurized plastic container, wherein the second fitting is located near the bottom of the pressurized plastic container (see Fig. 1 ), and wherein the third fitting is located near the top of the pressurized plastic container. While Bitner does not specify the locations of the first and third fittings as claimed, Bitner does contemplate various configurations of the container [0025] “Numerous modifications and alternative arrangements can be devised without departing from the spirit and scope of the present invention”). Accordingly, it would have been obvious to a person having ordinary skill in the art to have located the first fitting near the middle of the container for ease of access and the third fitting near the top of the container to allow for the addition and/or removal of pressurized air the above the denser water.
Regarding Claim 26: Bitner discloses the container as described in the rejection of Claim 25 above.  Bitner further discloses wherein the first, second and third fitting is leak free.  As described above, while not explicitly stated, it would be obvious to make said fittings are leak free in order to maintain the positive pressure within the said container.
Regarding Claim 27: Bitner discloses the container as described in the rejection of Claim 25 above.  Bitner further discloses wherein the first, second and third fitting is lead free. While not explicitly stated, it would have been obvious to make the fittings lead free in order to be used in a container for storing water for human consumption, as lead is a known toxic agent and by law is not permitted in containers intended to be used for potable water).
Regarding Claim 28: Bitner discloses the container as described in the rejection of Claim 25 above.  Bitner further discloses wherein the first fitting is adapted for attaching to a pressure gauge and/or valve and a municipal water supply (said fitting is capable of attaching to a pressure gauge and/or valve and municipal water supply; [0019] for further description of said fittings).
Regarding Claim 29: Bitner discloses the container as described in the rejection of Claim 25 above.  Bitner further discloses wherein the second fitting is adapted for attaching to a hose bib valve (said fitting is capable of attaching to a pressure gauge and/or valve and municipal water supply; [0019] for further description of said fittings and [0023] for contemplation of a spigot).
Regarding Claim 30: Bitner discloses the container as described in the rejection of Claim 25 above.  Bitner further discloses wherein the third fitting is adapted for attaching a pressure relief valve (said fitting is capable of attaching to a pressure relief valve; [0019] for further description of said fittings, [0023] for contemplation of an air intake, i.e., pressure release, device). 
Regarding Claim 31 : Bitner discloses the system as described above in the rejection of Claim 25.  Bitner does not specifically disclose wherein the barrel is made with Marlex 935/945 resin. However, Bitner teaches the water tank to be made of medium density polyethylene ([0019]).  Marlex 935/945 is a medium density polyethylene and therefore, absent a showing of unexpected results a person having ordinary skill in the art at the time of invention would have found any medium density polyethylene powder to be obvious as a material for the container of Bitner.  Given the teachings of Bitner, a person having ordinary skill in the art at the time of invention would have had a reasonable expectation of success and would have found such matters to be a matter of routine optimization of materials.  
Regarding Claim 32: Bitner discloses the container as described in the rejection of Claim 25 above.  Bitner fails to specifically disclose wherein the container can withstand water pressure of up to 25 lbs. However, optimization of components and materials is well-known in the art and could have easily been used to arrive at a container rated to handle 25lbs.  Accordingly, it would have been obvious to a person having ordinary skill in the art to design a pressurized storage container rated up to 25lbs such a rating being appropriate for household consumer use.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bitner (US PG Pub. 2016/0176076), as applied to claim 14 above, further in view of Burningham (US PG Pub. 2007/0114297).
Regarding Claim 18: Bitner discloses the process as described above in the rejection of claim 14.  Bitner does not specifically disclose wherein the one or more leak free fittings are brass. However, Burningham teaches a water tank (tank 36, Fig. 1) wherein the fittings are made of brass ([0019] -' ... connection ... constructed of brass or stainless steel'). Accordingly, it would have been obvious to a person having ordinary skill in the art to have used brass as taught by Burningham for the leak free fittings disclosed by Bitner thereby taking advantage of the additional corrosion resisting properties of brass.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744